UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6248


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES PYNE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00018-AW-3)


Submitted:   June 19, 2013                    Decided:   July 15, 2013


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Pyne, Appellant      Pro Se.        Barbara Suzanne Skalla,
Assistant United States      Attorney,     Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles        Pyne       appeals       the     district        court’s        order

denying    his     Fed.      R.     Civ.    P.       60(b)(4)      motion,     which      sought

vacatur of the court’s October 2012 order denying his motions

for expedited relief and transfer.                      Although we typically review

the    denial    of     a   Rule     60(b)       motion     for    abuse      of   discretion,

MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 277 (4th Cir.

2008), where a motion seeks vacatur of an order or judgment on

the basis that it is void under Rule 60(b)(4), our review is de

novo.     Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998);

see Compton v. Alton S.S. Co., Inc., 608 F.2d 96, 107 (4th Cir.

1979) (stating that motions “under [Rule] 60(b) on any ground

other than that the judgment is void” are reviewed for abuse of

discretion).          In ruling on an appeal from the denial of a Rule

60(b) motion, we may not review the merits of the underlying

order, but instead “may only review the denial of the motion

with     respect       to     the       grounds       set     forth      in    Rule     60(b).”

MLC Auto.,       LLC, 532 F.3d    at    277       (internal      quotation         marks

omitted).

              Having        reviewed       the    record,         we    conclude      that    the

district      court     did       not    reversibly         err    in    denying      the     Rule

60(b)(4) motion because none of the three criteria for granting

the motion was met in this case.                        See Eberhardt v. Integrated

Design    &     Const.,      Inc.,       167 F.3d 861,     871    (4th     Cir.      1999)

                                                 2
(stating that a judgment is void under Rule 60(b)(4) “only if

the court that rendered it lacked jurisdiction of the subject

matter,   or    of   the   parties,    or   if    it   acted   in   a    manner

inconsistent with due process of law” (internal quotation marks

omitted)).     Accordingly, we affirm the district court’s order.

United States v. Pyne, No. 8:04-cr-00018-AW-3 (D. Md. Feb. 8,

2013).    We deny Pyne’s motion to remand the case and dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       3